Citation Nr: 0011560	
Decision Date: 05/02/00    Archive Date: 05/09/00

DOCKET NO.  96-22 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
left hip disorder in postoperative status.  

Entitlement to service connection for major depression.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

R. K. ErkenBrack, Counsel


INTRODUCTION

The veteran served on active duty from September 1970 to 
January 1971.  

This matter comes to the Board of Veterans' Appeals on appeal 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) at St. Petersburg, Florida.  

The veteran had a personal hearing on his appeal before the 
undersigned Board member in Washington, D. C., in August 
1997.  A transcript of that hearing is on file.  At that time 
he informed the Board that he was withdrawing the issue of 
entitlement to service connection for a personality disorder.  

The Board remanded the case later in August 1997 for 
additional medical evidence.  The purpose of the remand has 
been met.  


FINDINGS OF FACT

1.  Service connection for a left hip disorder in 
postoperative status was denied by the RO in January 1979.  
The veteran did not appeal that decision after being 
appropriately notified.  

2.  The veteran filed a petition to reopen his claim for 
service connection for a left hip disorder in postoperative 
status, which was denied by the RO in a March 1995 rating 
decision.  

3.  The evidence submitted in support of the petition to 
reopen the claim for service connection for a left hip 
disorder in postoperative status is not so significant that 
it must be considered in order to fairly decide the merits of 
the claim.  

4.  The claim for service connection for major depression is 
without medical evidence of a nexus between the current 
disability and any disease or injury during active service.  


CONCLUSIONS OF LAW

1.  The January 1979 RO decision denying entitlement to 
service connection for a left hip disorder in postoperative 
status is final.  New and material evidence has not been 
submitted to reopen the claim for entitlement to service 
connection for the left hip disorder.  38 U.S.C.A. §§ 5108, 
7105 (West 1991); 38 C.F.R. §§ 3.156(a), 3.160(d), 20.302, 
20.1103 (1999).

2.  The claim for service connection for major depression is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Left Hip Disorder

In a January 1979 rating decision, service connection for a 
left hip condition in postoperative status was denied.  The 
evidence before the RO at that time consisted of service 
medical records.  Service medical records revealed that the 
veteran was seen for hip pain from a "busted up" hip of 2 
years previously in November 1970.  In December 1970, a left 
hip fracture two years previously was recorded.  He was given 
Darvon without relief.  X-rays showed 3 Knowles pins bridging 
a healed fracture of the left femoral neck.  There was no 
evidence of acute fracture or dislocation.  Left hip pain 
reportedly increased when he was told that he was in the 
Infantry.  The pain was described as psychological, not 
physiological.  He also complained of left hip pain after 
heavy exercises.  The physical examination revealed some 
limitation of abduction and external rotation in an otherwise 
negative left hip without any muscle atrophy.  

A report of Medical Board Proceedings showed history and 
radiologic findings most consistent with an old partial 
slipped capital femoral epiphysis with internal fixation 
devices still in place and perhaps early signs of 
degenerative joint disease.  The medical history was that he 
first injured his left hip playing football 2 years 
previously, when he was 16.  He had limped and complained of 
persistent hip pain for 2 weeks at which time X-rays showed a 
broken hip.  He under went percutaneous fracture 
stabilization by means of 3 Haggle pins.  He spent two months 
on crutches and progressively ambulated.  Over the previous 
year he reportedly had done well, having hip pain only with 
running and prolonged standing, and working in a paint and 
body shop without real difficulty.  He experienced almost 
constant moderate left hip pain through basic combat 
training, which he completed satisfactorily.  His symptoms 
became progressively more severe as his training progressed.  

The Medical Board physical examination showed no buttock or 
thigh atrophy.  The left hip failed full abduction by 30 
degrees and full external rotation by 15 degrees.  It was 
within normal limits (WNL) in all other planes.  Leg lengths 
were equal bilaterally with no pelvic tilt.  Gait was WNL.  
There were three punctate scars over the left greater 
trochanter with no areas of local tenderness or swelling.  X-
rays showed shortening and thickening of the femoral neck, 
irregularity of the femoral head surface suggesting 
osteochondritis dissecans, degenerative lipping of the 
acetabular rim and early reactive sclerosis.  The three pins 
were well located in the center o the femoral head without 
joint protrusion.  It was stated that, since he did not meet 
induction standards, he should be considered for separation 
for a condition that existed prior to service and was not 
aggravated by service.  

In the January 1979 rating decision, the RO stated that 
service connection for the left hip condition with 
postoperative residuals had been considered of preservice 
origin without having been aggravated by active service, and 
no basis could be found for refuting the findings of the 
service department.  Following appropriate and timely 
notification, the veteran did not appeal the decision, and it 
became final.

Additional VA hospital summary and outpatient treatment 
records were received in 1979 indicating that the veteran was 
hospitalized in July and August 1977 for left calf pain.  The 
history of left hip fracture and pinning was noted.  In 
September 1977, the presence of the pins in his hip was 
noted.  He reportedly was considering re-enlisting.  He 
reportedly thought that the condition represented by the pins 
in his hip was service connected.  He reportedly could not 
get a job because of his medical discharge.  No clear reason 
was seen for his medical discharge.  The examiner stated that 
the veteran could be supported by removal of the pins or by 
notifying local employers that there was nothing wrong with 
his hip.  

Based on the VA records dated in 1977, the RO confirmed the 
denial of service connection for the left hip disorder later 
in January 1979.  In August 1979, the veteran claimed service 
connection for left foot numbness as due to a left leg injury 
above the calf in November 1970 when he was injured by a 
piece of wire.  Later in August 1979, the RO informed him 
that service connection had been denied for a left hip 
condition and that if he did not submit new and material 
evidence that showed inservice aggravation thereof, his claim 
would remain in a disallowed status.  

The veteran attempted to reopen his claim, which was denied 
by the RO in March 1995.  Of record at that time was a 
service department medical profile record dated in December 
1970 showing post-fracture of the left hip with a Medical 
Board convened to determine his fitness for induction or 
enlistment, his suspension from all training and his 
authorization to perform light sedentary duties while 
awaiting medical discharge.  

In the March 1995 rating decision, the RO determined that new 
and material evidence had not been submitted to reopen the 
claim for service connection for a left hip condition.  The 
medical profile report was considered new evidence but not 
material evidence because it did not show that the left hip 
was aggravated beyond natural progression while the veteran 
was in the military service.

Under section 3.156 of the Code of Federal Regulations, when 
presented with a claim to reopen a previously finally denied 
claim, VA must determine if new and material evidence has 
been submitted.  38 C.F.R. § 3.156.  New and material 
evidence is defined as follows:

[E]vidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  

Id. at (a).  Therefore, in this case, the Board must 
determine if new and material evidence has been submitted 
since the January 1979 rating decision.  When determining 
whether the evidence is new and material, the specified basis 
for the final disallowance must be considered.  Evans v. 
Brown, 9 Vet. App. 273, 283 (1996); see Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).  

The Court has held that when determining whether the evidence 
is new and material, VA must conduct a three-step test.  
Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) 
(citing Elkins v. West, 12 Vet. App. 209 (1999) (en banc)).  
First, VA must determine whether the appellant has presented 
new and material evidence under 38 C.F.R. § 3.156(a) in order 
to have a finally denied claim reopened under 38 U.S.C.A. 
§ 5108 (West 1991).  Id.  Second, if new and material 
evidence has been presented, immediately upon reopening the 
claim, VA must determine whether, based upon all the evidence 
of record in support of the claim, presuming its credibility, 
the claim as reopened is well grounded pursuant to 
38 U.S.C.A. § 5107(a).  Id.  Third, if the claim is well 
grounded, VA may then proceed to evaluate the merits of the 
claim but only after ensuring that the duty to assist under 
38 U.S.C.A. § 5107(b) has been fulfilled.  Id.

Evidence submitted or associated with the claims file since 
the January 1979 denial are a copy of the service induction 
examination in September 1970, VA outpatient treatment 
reports, VA hospitalization summary reports, and VA 
examination reports, dated from 1974 to 1999, hearing 
testimony in August 1997; and the veteran's written 
statements.  The service induction record showed the left 
buttock scar.  The veteran has not contested the fact of the 
preservice existence of the left hip disorder in 
postoperative status.  None of the additional medical records 
address the severity of the left hip disorder during active 
service in any new and material way.  Essentially, these 
records depict the manifestations of the left hip disorder 
that coincided with the dates of the reports, not during 
active service.  In other words, these records add to the 
cumulative clinical evidence of left hip dysfunction without 
clarifying or changing the evidence previously considered 
regarding its manifestations during active service relevant 
to the question of aggravation.  

During the veteran's August 1997 hearing, he testified 
essentially that the preservice left hip condition worsened 
during active service.  He specified a fall from a truck 
during active service, but such a re-injury of the left hip 
has not been medically corroborated or otherwise confirmed.  
More importantly, no added disability of the left hip was 
shown during active service in connection with his attempt to 
reopen his claim.  He himself is not competent to provide 
such evidence, irrespective of his sincere belief that his 
left hip was re-injured and thereby aggravated by active 
service.  His testimony that various physicians had told him 
in 1971 or 1972 that his left hip disorder had been 
aggravated by active service has not been corroborated, 
although the RO and the Board, by its remand, attempted to do 
so.  No physician has presented such evidence.  

As to the veteran's written assertions, his testimony, and 
the medical record which indicate ongoing left hip 
dysfunction since active service, beginning in 1974, the 
Board finds that these records are cumulative in reference to 
the baseline of material evidence that was before the RO at 
the time of the January 1979 rating decision.  See Reid v. 
Derwinski, 2 Vet. App. 312 (1992).  His recounting that his 
left hip injury healed prior to service and that it was re-
injured and thereby aggravated in service is new as far as 
the claimed re-injury is concerned, but not material because 
he is not competent to provide requisite medical evidence in 
support of aggravation, and such has not been presented 
otherwise since the January 1979 rating decision.  Godwin v. 
Derwinski, 1 Vet. App. 419, 424-425 (1991).  In essence, no 
evidence submitted since the January 1979 denial is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See 38 C.F.R. § 3.156(a).  
It substantially reiterates information which was already of 
record at the time of that denial.  

To the extent that the veteran has contended that his left 
hip disorder was aggravated in service, such allegations are 
lay speculation on medical issues involving the etiology of a 
disability and are not probative to the claim on appeal and 
are not material.  See Pollard v. Brown, 6 Vet. App. 11 
(1993) (pursuant to Espiritu v. Derwinski, 2 Vet. App. 492 
(1992), lay testimony attempting to diagnose frostbite or 
arthritis in service held to be not competent evidence for 
such purpose and thus not material); see also Moray v. Brown, 
5 Vet. App. 211 (1993) (lay assertions of medical causation 
cannot serve as the predicate to reopen a claim under 38 
U.S.C.A. § 5108).  

At the time of the January 1979 rating decision, the RO had 
all the inservice medical evidence that has been presented in 
this case regarding the left hip disorder in the veteran's 
service medical records, which showed that the left hip was 
symptomatic.  The RO denied reopening his claim for service 
connection for the left hip disorder in postoperative status 
because he had not brought forth evidence that he incurred 
any superimposed left hip disorder in service or that the 
condition was aggravated in service (since he had sustained a 
left hip injury with surgical pin emplacement prior to active 
service).  In order to reopen his claim for service 
connection, he would need to bring forth medical evidence 
that the condition was aggravated during service.  Without 
such evidence, his claim cannot be reopened.  Accordingly, 
the Board concludes that he has not submitted new and 
material evidence sufficient to reopen the previously denied 
claim for service connection for a left hip disorder in 
postoperative status.  

Although VA is obligated under 38 U.S.C.A. § 5103(a) to 
advise a claimant of the kind of evidence needed to reopen a 
previously denied claim, see Graves v. Brown, 8 Vet. App. 522 
(1996), this obligation depends on the particular facts of 
the case and the extent to which the Secretary has advised 
the claimant of the evidence necessary to be submitted with a 
VA benefits claim.  See Robinette v. Brown, 8 Vet. App. 69 
(1995).  Here, the RO adequately fulfilled its obligation 
under section 5103(a) with the issuance of the statement of 
the case in March 1996, and a supplemental statement of the 
case in June 1999, which provided the law and regulations 
pertaining to new and material evidence.  In this respect, it 
is not shown that the veteran has put VA on notice of the 
existence of any specific, particular piece of evidence that, 
if submitted, could reopen his claim on the basis of new and 
material evidence, notwithstanding the fact that he has been 
provided opportunities to do the same.  Thus, no additional 
development action is warranted.  See Wood v. Derwinski, 1 
Vet. App. 190 (1991).

Finally, because the Board will not reach the merits of a 
reopened claim of entitlement to service connection for a 
left hip disorder in postoperative status, the Board need not 
address the veteran's argument as to the application of the 
benefit-of-the-doubt rule.  See Martinez v. Brown, 6 Vet. 
App. 462, 464 (1994) ("in the context of a well-grounded 
claim the benefit[-]of[-]the[-]doubt doctrine applies to the 
adjudication of the merits of a claim"); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  

II. Service Connection, Major Depression

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991).  Service connection for major 
depression (a psychosis) may be granted if manifest to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 1991); 
38 C.F.R. §§ 3.307, 3.309 (1999).  Service connection may be 
granted for any disease diagnosed after service when all the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999).  

In making a claim for service connection, the appellant has 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  38 U.S.C.A. § 5107(a).  A well-grounded claim 
is a plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  

A well-grounded claim for service connection generally 
requires medical evidence of a current disability; evidence 
of incurrence or aggravation of a disease or injury in 
service as provided by either lay or medical evidence, as the 
situation dictates; and, a nexus, or link, between the 
inservice disease or injury and the current disability as 
provided by competent medical evidence.  Cohen v. Brown, 10 
Vet. App. 128, 137 (1997); Caluza v. Brown, 7 Vet. App. 498 
(1995) aff'd per curiam, 78 F.3d 604 (Fed.Cir. 1996) (table); 
see also 38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303 (1999); Layno 
v. Brown, 6 Vet. App. 465 (1994); Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Establishing direct service connection 
for a disability that was not clearly present in service 
requires the existence of a current disability and a 
relationship or connection between that disability and a 
disease contracted or an injury sustained during service.  
Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).  

Moreover, establishing a well-grounded claim for service 
connection for a particular disability requires more than an 
allegation that the particular disability had its onset in 
service.  It requires evidence relevant to the requirements 
for service connection cited above and of sufficient weight 
to make the claim plausible and capable of substantiation.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); see also Murphy, 
1 Vet. App. at 81.  The kind of evidence needed to make a 
claim well grounded depends upon the types of issues 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).  For some factual issues, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Grottveit, 5 Vet. App. at 93.  

The Board notes that the appellant served on active duty 
during a time of war; however, the record has not shown, nor 
has the veteran  asserted, that he engaged in combat.  Thus 
application of 38 U.S.C.A. § 1154(b) (West 1991) is not 
warranted.  

The service medical records show no psychiatric complaint, 
finding or diagnosis.  There was only a reference that the 
veteran's hip pain was psychological rather than 
physiological in December 1970.  

The veteran was hospitalized by VA in July and August 1979 in 
a state of intoxication.  He refused psychological tests at 
first and when he did agree to take them they were 
invalidated due his gross exaggeration or malingering.  He 
was not psychotic.  The final diagnoses were acute and 
chronic alcoholism and a sociopathic personality disorder.  

VA hospital records show that the veteran was admitted in May 
1981.  He was detoxified rapidly.  He stated that he did not 
drink much, only when he was depressed.  He had been 
particularly depressed some years previously when his brother 
was shot and killed.  Two weeks after that, his house burned 
down.  He reportedly had not been able to get over those 
episodes.  Psychological testing revealed alcoholism, a mixed 
personality disorder and depressive reaction.  The examiner 
felt that the veteran might have pseudoneurotic 
schizophrenia.  The final diagnosis was alcoholism with a 
mixed type personality disorder, including passive dependent 
features.  

VA outpatient treatment records show that the veteran 
attended a group therapy session in June 1981.  

VA outpatient treatment records show major depression 
secondary to stenosis of the neural foramina in the cervical 
region with the inability to work physically or mentally in 
April 1994.  He reportedly had been depressed for about 18 
months.  In April 1996, depression was associated with an 
inability to work steady for years and/or to obtain a job, 
the imminent loss of his home because of his lack of income, 
and illness that affected the way he looked, walked, talked, 
thought and memorized.  The assessment was a chronic mood 
disorder with depressive features due to hypertension and a 
cerebrovascular accident.  In September 1997, a history was 
recorded from the veteran that he had had depression and 
anxiety for 27 years since military service, and had been 
treated with Valium during active service.  Recurrent major 
depression with anxious features was diagnosed.  

During his 1997 hearing, the veteran testified that he was 
treated for depression during active service, but the only 
service medical record he refers to is the one that described 
his left hip complaints as psychological.  There was no 
medical reference to depression during or until about 10 
years following active duty.  The veteran's subjective report 
of history of depression since active service is not 
medically confirmed.  There is no medical evidence that 
verifies his testimony that treatment for depression, to 
include medication prescribed therefor, commenced during 
active service.  

On a VA psychiatric examination in April 1999, it was 
indicated that the veteran had a severe memory disorder since 
a stroke in the early 1990's.  A mood disorder due to a 
cerebrovascular accident was diagnosed.  Since the stroke, he 
had had severe memory problems, poor concentration, 
anhedonia, suicidal thoughts, poor sleep, hearing voices, 
social withdrawal and a depressed mood.  

The claim for service connection for a psychiatric disorder 
is not well grounded.  There is no competent evidence of a 
chronic psychiatric disorder during service or a psychosis 
within one year of separation from service.  Although major 
depression was diagnosed after service, no professional has 
linked that disorder to service or any incident of service 
including the notation that the veteran's inservice complaint 
of hip pain had a psychological component.  In regard to the 
post-service diagnosis of a personality disorder, that is not 
a disease or injury for which service connection may be 
established.  Beno v. Principi, 3 Vet. App. 439 (1992).

The only nexus evidence is the veteran's contention that the 
current diagnosis of major depression is related to service.  
Regardless, it has not been shown that he possesses the 
requisite knowledge of medical principles that would permit 
him to render an opinion regarding matters involving medical 
causation or diagnosis.  See Espiritu, 4 Vet. App. at 494; 
see also Edenfield v. Brown, 8 Vet. App. 384, 388 (1995) (en 
banc) ("[w]here the determinative issue involves either 
medical etiology or a medical diagnosis, competent medical 
evidence is ordinarily required to fulfill the well-grounded 
claim requirement of section 5107(a)").  Thus, the veteran 
has failed to submit competent medical evidence of a nexus 
between the current diagnosis of major depression and a 
disease or injury in service and thus the claim is not well 
grounded.  See Caluza, supra.

The Board is aware that the veteran presented testimony.  
However, he is not competent to relate the post service 
diagnosis to service and the testimony, even when sworn, does 
not tend to establish a well grounded claim.   Layno v. 
Brown, 6 Vet. App. 465, 469 (1994).  Similarly, in one 
medical document, there was a history of a psychiatric 
disorder for 27 years.  Evidence which is simply information 
recorded by a medical examiner, unenhanced by any additional 
medical comment by that examiner, does not constitute 
"competent medical evidence" satisfying the Grottveit 
requirement.  Such evidence cannot enjoy the presumption of 
truthfulness accorded by Robinette (as to determination of 
well groundedness) and Justus v. Principi, 3 Vet. App. 510, 
513 (1992) (as to determination of whether evidence is "new 
and material" for purposes of reopening a claim), because a 
medical professional is not competent to opine as to matters 
outside the scope of his or her expertise, and a bare 
transcription of a lay history is not transformed into 
"competent medical evidence" merely because the transcriber 
happens to be a medical professional.  See Layno v. Brown, 6 
Vet. App. 465, 469 (1994) ("in order for any testimony to be 
probative of any fact, the witness must be competent to 
testify as to the facts under consideration").  LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995).  The same examiner 
entered Axis IV: severe multiple medical problems, 
psychiatric problems dating to 1970.  However, unlike 
Hernandez-Toyens v. West, 11 Vet. App. 379 (1998), the 
examiner did not relate the disorder to service, only a year.  
The veteran did not spend all of 1970 in service or a 
majority of 1970 in service.  

The Board notes that there was compliance with 38 C.F.R. 
§ 3.103 (1999).  In the Remand, the veteran was informed of 
his duty to submit evidence of a well grounded claim and the 
form of evidence was suggested.  During the hearing, the 
Board Member specifically suggested the submission of 
additional evidence and the veteran was placed on notice of 
the deficiency in the record.  All duties have been exceeded.

Finally, because the Board will not reach the merits of the 
veteran's claim for service connection for major depression, 
the Board need not address his argument as to the application 
of the benefit-of-the-doubt rule.  See Martinez v. Brown, 6 
Vet. App. 462, 464 (1994) ("in the context of a well-grounded 
claim the benefit[-]of[-]the[-]doubt doctrine applies to the 
adjudication of the merits of a claim"); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  


ORDER

The petition to reopen a claim for service connection for a 
left hip disorder in postoperative status is denied.  

Service connection for major depression is denied.  


		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals


 



